 Case 2:20-cv-00180-M-BQ Document 28 Filed 11/19/20                 Page 1 of 2 PageID 219



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

BRUCKNER TRUCK SALES, INC.,                    §
BRUCKNER LEASING CO., INC., and                §
AMERICAN RADIO CORPORATION,                    §
                                               §
                      Plaintiffs,              §
                                               §
v.                                             §    Civil Action No. 2:20-CV-180-M-BQ
                                               §
HOIST LIFTRUCK MFG, LLC and                    §
HOIST MATERIAL HANDLING, INC.,                 §
                                               §
                      Defendants.              §

            ORDER ACCEPTING THE FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court is Defendants Hoist Liftruck Mfg., LLC’s and Hoist Material Handling,

Inc.’s Joint Motion to Transfer Venue and Compel Arbitration, or, Alternatively, to Dismiss

Plaintiffs’ Original Petition, along with their brief and appendix in support. ECF Nos. 9, 10, 11.

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

regarding the motion. ECF No. 24. Neither party filed objections, and the Magistrate Judge’s

recommendation is now ripe for review. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (ECF No.

24), and GRANTS in part Defendants’ motion. ECF No. 9.

       It is therefore ORDERED that Defendants’ request to transfer the case to the Northern

District of Illinois, Eastern Division is GRANTED, Defendants’ request to compel arbitration is

DENIED without prejudice, and Defendants’ alternative request to dismiss the case with

prejudice is DENIED.



                                                    1
Case 2:20-cv-00180-M-BQ Document 28 Filed 11/19/20     Page 2 of 2 PageID 220



     SO ORDERED, this 20th day of November, 2020.



                                     _________________________________
                                     BARBARA M. G. LYNN
                                     CHIEF JUDGE




                                           2
